                                                          ÿ

                                                       1ÿ 8
                                                       2ÿ EJ
                                                       3ÿ 3K8
                                                       4ÿ Z9:9[U?\9]ÿÿ72^784^52 ÿ
                                                       5ÿ _BaFF`CWaW:9]ÿÿ72^784^5252ÿ
                                                                   W:]ÿVG?@9bCR:FR=`?aÿ
                                                       6ÿ cddefghiÿjÿlefÿmhlhgnogdÿphqqjÿrofseÿtoguvÿwxcxÿ
                                                           ÿ
                                                       7ÿ
                                                       8ÿ                                    yz{|}~ÿ||}ÿ~{|{|ÿy|ÿ
                                                       9ÿ                                            ~{|{|ÿ ÿz}~ÿ
                                                      1ÿ
                                                      11ÿ >E<OÿZPJZÿOQEAÿFÿE9@FGFÿ FC9ÿE?=]ÿ3]18^`@^ 181^KP<^Mÿ
                                                      12ÿ ?     I[?IFXW?\AÿFCÿZISCX99ÿ?ÿXU9ÿ>FII9::ÿE=ÿ
                                                           FIaF\\ÿZ9CXFa9\XFI;ÿZISCXÿ212Aÿ                      z|{}ÿ
                                                                                                                       ÿÿ~{{|{zÿ ÿ
                                          ÿ ,ÿ--..ÿ




                                                      13ÿ                                                        yz}ÿ
         ÿ




                                                                                        Q:FW\XWCAÿ
                                        ÿ2*+-ÿ3%
                                                2ÿ




                                                      14ÿ @C=ÿ
                                      )ÿ"#
                         4.54675..ÿ
                               
                                    #$#
   ÿÿÿ
                          #(+'ÿ0(ÿ1#
ÿÿ




                                                      15ÿ MBKKJÿ_PÿHE8AÿE==AÿF\ÿ
                        ÿ
                       / &%&
                  "#(ÿ$ÿ




                                                      16ÿ W\X9I\FXW?\F:ÿU?:GW\Tÿ̀?a[F\;ÿ>BJÿ1ÿ
           ÿ !#




                                                      17ÿ XXUUII??SSTTUUÿÿ11AÿÿF\Gÿ>BÿPQPZNEJÿ1ÿ
                                                      18ÿ                               >99\GF\XC=ÿ
                                                      19ÿ
                                                      2ÿ ÿ
                                                      21ÿ ÿ
                                                      22ÿ ÿ
                                                      23ÿ ÿ
                                                      24ÿ ÿ
                                                      25ÿ ÿ
                                                      26ÿ ÿ
                                                      27ÿ ÿ
                                                      28ÿ ÿ
                                                           ÿ                                                  ÿ                              ÿ
                                                           ÿ
                                                          
                                                          ÿ ÿÿÿÿÿÿÿÿÿ¡¢ÿÿÿ£¤ÿÿ¥ÿ
                                                      3ÿ         9:;<=>ÿ<?ÿ@>A>BCÿD<E>9ÿFGÿFHIÿ=GJKFÿLMNÿOLKFPIQÿFHLFÿ=LKKPIÿRLKSIKTÿ>QUVÿPQÿMGÿ
                                                      2ÿ WGMXIKÿIYOWGZINÿ[Zÿ?MIWWÿ\ÿ]PWYIKÿ^V^VRVTÿMGÿWGMXIKÿLQQG_PLFINÿ̀PFHÿFHPQÿYLFFIKTÿLMNÿQHGJWNÿ[Iÿ
                                                      4ÿ KIYGaINÿbKGYÿFHIÿWPQFÿGbÿ_GJMQIWÿGbÿKI_GKNÿPMÿFHPQÿ_LQIVÿ
                                                      5ÿ
                                                      6ÿ ÿcLFINdÿÿeLZÿ7Tÿ23ÿ                                     ?9>^^ÿ\ÿ]<^e>Aÿ^V^VRVÿ
                                                      7ÿ
                                                      8ÿ                                                     BZdÿfgfÿijkklÿmnÿopqjÿ
                                                      9ÿ                                                         rIWWZÿ@VÿcGaITÿ9EÿBLKÿ9GVÿ367ÿ
                                                                                                                 4994ÿ@G`LKNÿ@JXHIQÿRLKS`LZTÿ?JPFIÿ33 ÿ
                                                       ÿ                                                         ^LQÿEIXLQTÿ9IaLNLÿ937ÿ
                                                                                                                 ÿ
                                                     3ÿ                                                          st tpkkugvÿ{y
                                                                                                                            jlguÿ|wppuÿ}y
                                                                                                                                       ÿojvw~jvÿn
                                                                                                                                                 xysn
                                                                                                                                                   vtÿÿÿ
                                                                                                                 zj
                                                     33ÿ ÿ
                                                     32ÿ IT IS SO ORDERED.
                                        ÿ -ÿ..//ÿ




                                                     34ÿ DATED: May 7, 2019.
         ÿ
                                       ÿ3+,.ÿ4&
                                              3ÿ




                                                     35ÿ
                                     *ÿ#$
                        5/65 786//ÿ
                                   
                                  $%$
    ÿÿÿ
                             
                              )ÿ2$
ÿÿ




                                                     36ÿ
                            ÿ1
                        '$),(
                       ÿ
                      0!&'
                 #$)ÿ%ÿ




                                                     37ÿ
            ÿ!"$




                                                                                             _________________________________________

                                                     38ÿ                                       UNITED STATES MAGISTRATE JUDGE

                                                     39ÿ
                                                     3ÿ
                                                     2ÿ
                                                     23ÿ
                                                     22ÿ
                                                     24ÿ
                                                     25ÿ
                                                     26ÿ
                                                     27ÿ
                                                     28ÿ
                                                     29ÿ
                                                          ÿ                                             1ÿ2ÿ1ÿ                                           ÿ
                                                          ÿ
